            Case 1:15-cv-00910-RDB Document 6 Filed 05/29/20 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

WADE COATS,                                        *

       Petitioner,                                 *          Criminal No. RDB-09-0333

       v.                                          *          Civil Action No. RDB-15-0910

UNITED STATES OF AMERICA,                          *

       Respondent.                                 *

*       *       *       *       *      *       *       *       *       *       *       *

                                    MEMORANDUM ORDER

       Petitioner Wade Coats (“Petitioner” or “Coats”) is currently serving a 600-month (50

year) sentence imposed by Judge Quarles of this Court. 1 A jury found Coats guilty of one

count of conspiracy to distribute and possess with intent to distribute marijuana and cocaine

base, in violation of 21 U.S.C. § 846 and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c). Of the three co-defendants in this case,

the lead co-defendant, Jose Cavazos, was found guilty of the same conspiracy charge and

sentenced to 540 months (45 years) of incarceration.           The two remaining co-defendants,

James Bostic and Ronald Brown, both pled guilty to the conspiracy charge. Brown testified

at trial and ultimately received a sentence of 5 years of probation on March 4, 2014. (ECF

No. 311.) Bostic pled guilty to the conspiracy charge and ultimately was sentenced to a period

of incarceration of 210 months (17 and ½ years). (Judgment & Commitment Order, ECF

No. 110.) Bostic received a sentencing enhancement after agreeing that he had possessed a



       1  This case was subsequently reassigned to the undersigned Judge Richard D. Bennett upon Judge
Quarles’ retirement from this Court.
         Case 1:15-cv-00910-RDB Document 6 Filed 05/29/20 Page 2 of 10



firearm in furtherance of the drug trafficking scheme. (ECF No. 76 at 5.) Nevertheless, Coats’

prior counsel failed to address Bostic’s significantly lower sentence during Coats’ sentencing

hearing or on appeal.

       In a prior Memorandum Opinion and Order (ECF Nos. 313, 314), this Court rejected

nearly all of the arguments advanced in a Motion to Vacate filed by Petitioner (ECF No. 280),

but withheld ruling on one issue: whether Petitioner’s counsel rendered ineffective assistance

at sentencing and on appeal by failing to challenge the striking sentencing disparity between

Coats and two co-defendants found guilty for similar conduct. After issuing a partial ruling,

this Court stayed the case to permit Petitioner to secure court-appointed counsel and ordered

supplemental briefing. (ECF No. 314.)

       The issue is now ripe for adjudication. Petitioner has obtained new counsel and has

submitted a Supplemental Motion to Vacate (ECF No. 319). The parties’ submissions have

been reviewed and no hearing is necessary. See Local Rule 105.6 (D. Md. 2018). This Court

finds that prior counsel for Coats rendered ineffective assistance at sentencing and on appeal

by failing to compare Coats’ sentence to the sentence imposed on James Bostic. Prior counsel

for Coats failed to address important issues as to sentencing disparities mandated pursuant to

18 U.S.C. § 3553(a)(6). Accordingly, Petitioner’s Motion to Vacate pursuant to 28 U.S.C. §

2255 (ECF No. 280) is GRANTED IN PART and the Supplemental Motion to Vacate (ECF

No. 319) is GRANTED. Specifically, Wade Coats is entitled to resentencing. 2




        2 Counsel for the Government and Petitioner are directed to contact Chambers to schedule a

resentencing hearing. Petitioner’s sentence remains operable until a new sentence is imposed.

                                                2
         Case 1:15-cv-00910-RDB Document 6 Filed 05/29/20 Page 3 of 10



                                      BACKGROUND

       The factual background of this case has been recited numerous times. See United States

v. Cavazos, Nos. 12-4701, 12-4734, 542 F. App’x 263 (4th Cir. Oct. 17, 2013); Coats v. United

States, RDB-09-333, 2018 WL 1570241 (D. Md. Mar. 30, 2018); United States v. Cavazos, No.

WDQ-09-0333, 2011 WL 4596050 (D. Md. Sept. 30, 2011).               This case arises from the

allegation that Defendants Wade Coats, Ronald Brown (“Brown”), James Bostic (“Bostic”),

and Jose Cavazos (“Cavazos”) participated in a drug dealing operation in Baltimore City,

Maryland between 2005 and 2010.          At trial, the Government presented evidence that

Defendants Coats and Bostic received cocaine from Jose Cavazos, a representative of a

Mexican cartel, and then distributed the cocaine in Baltimore. (Tr. Trans., Feb. 1, 2011, 31:2-

14, ECF No. 195.) It was alleged that Bostic continued to distribute drugs in Baltimore even

after Coats was arrested on April 28, 2009. (Id. at 32:21-36:11.)

       Defendants Coats, Brown, Bostic, and Cavazos were charged in a five-count

Superseding Indictment. (ECF No. 66.) In Count One, all four co-conspirators were charged

with conspiracy to distribute and possess with intent to distribute marijuana and cocaine base,

in violation of 21 U.S.C. § 846. Count Two charged Brown with possessing with intent to

distribute one hundred grams or more of a substance containing a detectable amount of heroin

and a quantity of a mixture or substance containing a detectable amount of cocaine, in

violation of 21 U.S.C. § 841(a)(1). Count Three charged Coats with possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c). Count Four charged

Bostic with possessing with intent to distribute five kilograms or more of a mixture or

substance containing a detectable amount of cocaine, in violation of 18 U.S.C. § 841(a)(1).


                                               3
         Case 1:15-cv-00910-RDB Document 6 Filed 05/29/20 Page 4 of 10



Finally, Bostic was also charged in Count Five with possession of a firearm in furtherance of

a drug trafficking crime, in violation of 18 U.S.C. § 924(c).

       On June 16, 2010, Bostic pled guilty to Count One pursuant to the terms of a plea

agreement. (ECF No. 75.) Brown also pled guilty to Count One. (ECF No. 85) (*SEALED*).

Coats and Cavazos continued to trial in February 2011, where the jury convicted Coats of

conspiracy to distribute and possess with intent to distribute marijuana and cocaine base

(Count One) and possession of a firearm in furtherance of a drug trafficking crime (Count

Three). (See Superseding Indictment, ECF No. 66; Jury Verdict, ECF No. 143.) Cavazos was

also convicted of Count One. (See Jury Verdict, ECF No. 141).

       Judge Quarles of this Court sentenced each Defendant. Pursuant to the terms of a plea

agreement, the Government and Bostic stipulated that an offense level of 35 and a Criminal

History category of III applied, resulting in a Guidelines range of 210 to 262 months of

imprisonment. (Plea Agreement, ECF No. 76 at 5-6; Sentencing Memorandum, ECF No. 106

at 4.) On November 8, 2010, Judge Quarles sentenced Bostic to 210 months of imprisonment

as to Count One, and dismissed Counts Four and Five upon the motion of the Government.

(Judgment & Commitment Order, ECF No. 110.)

       On August 28, 2012, Coats was sentenced to 540 months imprisonment for Count

One and 60 months for Count Three to be served consecutively for a total term of 600 months

with credit for time served. (ECF No. 230 at 2; Sentencing Hearing Tr. 35:17-36:4, ECF No.

249.) Coats’ sentence was based in part on an offense level of 44 and a Criminal History

category of I, resulting in a Guidelines range of 360 months to life imprisonment. (Sentencing

Hearing Tr. 32:23-33:18.) On that same day, Judge Quarles also sentenced Cavazos to 540


                                                4
         Case 1:15-cv-00910-RDB Document 6 Filed 05/29/20 Page 5 of 10



months of imprisonment as to Count One. (Judgment & Commitment Order, ECF No. 223.)

On October 17, 2013, the United States Court of Appeals for the Fourth Circuit affirmed the

sentences imposed on Coats and Cavazos. (ECF No. 259).

       On March 31, 2015, Coats filed the presently pending Motion to Vacate pursuant to

28 U.S.C. § 2255. (ECF No. 280.) This Court rejected nearly all of the arguments presented

in that motion, but withheld ruling on one issue: whether Petitioner’s counsel rendered

ineffective assistance at sentencing and on appeal by failing to argue that Coats’ sentence

represented an “unwarranted . . . disparit[y] among defendants with similar records who have

been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). The issue is now ripe for

adjudication.

                                 STANDARD OF REVIEW

       Under 28 U.S.C. § 2255, a prisoner in custody may seek to vacate, set aside or correct

his sentence on four grounds: (1) the sentence was imposed in violation of the Constitution

or laws of the United States, (2) the court was without jurisdiction to impose the sentence, (3)

the sentence was in excess of the maximum authorized by law, or (4) the sentence is otherwise

subject to a collateral attack. Hill v. United States, 368 U.S. 424, 426-27 (1962) (citing 28 U.S.C.

§ 2255). “[A]n error of law does not provide a basis for collateral attack unless the claimed

error constituted ‘a fundamental defect which inherently results in a complete miscarriage of

justice.’” United States v. Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill, 368 U.S. at 428).

       The scope of a § 2255 collateral attack is far narrower than an appeal, and a “‘collateral

challenge may not do service for an appeal.’” Foster v. Chatman, 136 S. Ct. 1737, 1758 (2016)

(quoting United States v. Frady, 456 U.S. 152, 165 (1982)). Thus, procedural default will bar


                                                 5
         Case 1:15-cv-00910-RDB Document 6 Filed 05/29/20 Page 6 of 10



consideration under § 2255 of any matters that “could have been but were not pursued on

direct appeal, [unless] the movant show cause and actual prejudice resulting from the errors

of which he complains.” United States v. Pettiford, 612 F. 3d 270, 280 (4th Cir. 2010) (citing

United States v. Mikalajunas, 186 F.3d 490, 492-93 (4th Cir. 1999)).

       A freestanding claim of ineffective assistance of counsel may properly be asserted for

the first time in a § 2255 petition. United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991).

To state a claim for relief based on a Sixth Amendment claim of ineffective assistance of

counsel, a petitioner must satisfy the two-prong test set forth in Strickland v. Washington, 466

U.S. 668, 671 (1984). The first, or “performance,” prong of the test requires a showing that

defense counsel’s representation was deficient and fell below an “objective standard of

reasonableness.” Id. at 688. In making this determination, courts apply a strong presumption

that counsel’s actions fell within the “wide range of reasonable professional assistance.” Id. at

688-89. The second, or “prejudice” prong, requires that a petitioner demonstrate that his

counsel’s errors deprived him of a fair trial. Id. at 687.

       In applying the Strickland test, the United States Court of Appeals for the Fourth Circuit

has noted that there is no reason to address both prongs if the defendant makes “‘an

insufficient showing on one.’” Moore v. Hardee, 723 F. 3d 488, 500 (4th Cir. 2013) (quoting

Strickland, 466 U.S. at 697). Thus, ineffective assistance of counsel claims may be disposed of

based solely on a deficiency in satisfying either the “performance” prong or the “prejudice”

prong. See Strickland, 466 U.S. at 697. The Fourth Circuit has noted further that the mere

possibility of a different trial result does not satisfy the burden of proving prejudice. Hoots v.

Allsbrook, 785 F.2d 1214, 1221 (4th Cir. 1986).


                                                 6
           Case 1:15-cv-00910-RDB Document 6 Filed 05/29/20 Page 7 of 10



                                           ANALYSIS

         A United States District Court is required to consider the factors presented in 18 U.S.C.

§ 3553(a) before imposing a sentence. Gall v. United States, 552 U.S. 38, 49-50 (2007); United

States v. Booker, 543 U.S. 220, 224 (2005); United States v. Green, 436 F.3d 449, 455 (4th Cir.

2006).    Among these factors, the sentencing court must consider “the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). In sentencing proceedings, defense counsel

is expected to highlight the most pertinent § 3553(a) factors for the Court’s consideration.

The failure to draw the Court’s attention to obviously beneficial sentencing considerations

amounts to deficient performance under the Strickland standard. See United States v. Butler, 172

F.3d 45 (4th Cir. 1999) (per curiam) (failing to raise “significant” and “obvious” argument that

sentence exceeded the statutory maximum constituted ineffective assistance of counsel); see

also United States v. Soto, 132 F.3d 56, 59 (D.C. Cir. 1997) (ignoring helpful Guidelines provision

constitutes deficient performance under the Strickland standard); United States v. Headley, 923

F.2d 1079, 1083-84 (3d Cir. 1991) (same).

         In this case, Coats’ prior counsel, who represented him at sentencing and on appeal,

failed to address the gross disparity in sentences which obviously warranted emphasis: Bostic

received a 210-month sentence even though the Government had previously alleged that he

and Petitioner played nearly identical roles in the same conspiracy. A cursory comparison

between Coats and Bostic reveals significant similarities strongly counseling against disparate

sentences. Both defendants were alleged to have received drugs from Cavazos and to have

distributed those drugs in Baltimore. Both Coats and Bostic were charged with possessing a


                                                 7
         Case 1:15-cv-00910-RDB Document 6 Filed 05/29/20 Page 8 of 10



firearm during the conspiracy. While Coats proceeded to trial and was found guilty by a jury

of this charge pursuant to 18 U.S.C. § 924(c), Bostic stipulated that he possessed a gun in

furtherance of a drug trafficking crime. Finally, Bostic’s decision to carry out the conspiracy

even after Petitioner’s arrest, coupled with his more significant criminal history, certainly

counsels against imposing a sentence on Petitioner which was disproportionately more severe

than the one Bostic received. Pursuant to 18 U.S.C. § 3553(a)(6), counsel for Coats should

have emphasized that Bostic had a Criminal History category of III and Coats had a Criminal

History category of I. The disparity between a 600-month (50 year) sentence and a 210-month

(17 ½ month) sentence should have been addressed. While Bostic should certainly have

received credit for acceptance of responsibility under U.S.S.G. § 3E1.1, Coats should not have

been disproportionately punished for exercising his right to proceed to trial before a jury.

       The Government argues that Petitioner’s performance satisfied Sixth Amendment

standards because 18 U.S.C. § 3553(a)(6) is designed to eliminate nationwide sentencing

disparities and the Fourth Circuit has previously affirmed disparate sentences. The cases cited

by the Government either affirmed disparate sentences which were imposed after considering

pertinent differences between co-defendants, see United States v. Allmedinger, 706 F.3d 330, 343

(4th Cir. 2013), addressed sentences which fell below the Guidelines range, see United States v.

Offill, 666 F.3d 168, 179 (4th Cir. 2011), or reversed downward departures which were

improperly awarded solely to alleviate sentencing disparities among co-defendants, see United

States v. Withers, 100 F.3d 1142, 1149 (4th Cir. 1996). These cases do not address the

circumstances presented here. In this case, the myriad favorable comparisons between Coats

and Bostic warranted significant attention at sentencing and on appeal. Counsel’s complete


                                               8
         Case 1:15-cv-00910-RDB Document 6 Filed 05/29/20 Page 9 of 10



failure to raise this issue either at sentencing or on appeal constitutes deficient performance

under the Strickland test.

       Prior counsel’s deficient performance was clearly prejudicial to Coats. The disparity in

the sentences imposed upon Coats and Bostic compels review by this Court and should have

been addressed by Coats’ prior counsel in argument before the United States Court of Appeals

for the Fourth Circuit. This Court acknowledges that there were some pertinent differences

between Coats and Bostic. For example, Bostic pled guilty and accepted responsibility, but

Judge Quarles found that Coats exhibited a lack of remorse. Nevertheless, these dissimilarities

do not warrant a sentencing disparity of 390 months (over 32 years).

       The Government has argued that a ruling in Petitioner’s favor will require defense

counsel in future cases to address every factor enumerated under § 3553(a) “for fear of later

being deemed ineffective.” (ECF No. 322 at 7-8.) Such fears are simply unwarranted. Prior

counsel patently ignored the importance of the § 3553(a)(6) factor which should be addressed

in every case. This case involved only four co-defendants, with Coats and Bostic alleged to

have played identical roles within a drug distribution network. Coats’ prior counsel failed to

highlight an untenable sentencing disparity between these two similarly situated co-defendants

both before the district court and on appeal. Any attorney should have noticed this glaringly

obvious disparity and addressed it. Counsel’s failure to do so was an extreme departure from

normal professional standards.

       Accordingly, it is HEREBY ORDERED this 29th day of May, 2020, that:

   1. Petitioner’s Motion to Vacate pursuant to 28 U.S.C. § 2255 (ECF No. 280) is

       GRANTED IN PART on the grounds articulated in this Memorandum Order;


                                              9
     Case 1:15-cv-00910-RDB Document 6 Filed 05/29/20 Page 10 of 10



2. Petitioner’s Supplemental Motion to Vacate pursuant to 28 U.S.C. § 2255 (ECF No.

   319) is GRANTED;

3. The Clerk of this Court shall transmit copies of this Memorandum Order to counsel

   and the Petitioner;

4. The Clerk of this Court shall CLOSE this civil case, Coats v. United States, Civil Action

   No. RDB-15-0910;

5. Counsel for Coats and the Government shall contact Chambers to schedule a

   resentencing hearing in the related criminal proceeding, United States v. Coats, Criminal

   Action No. RDB-09-0333; and

6. Coats’s sentence shall remain undisturbed until this Court imposes a new sentence.



                                                       ___/s/_________________
                                                       Richard D. Bennett
                                                       United States District Judge




                                          10
